ACCEPTED
                                                                                          03-15-00226-CV
                                                                                                  6710375
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/28/2015 4:53:20 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

          SOUTHERN DISABILITY LAW CENTER
                    1307 Payne Avenue • Austin, Texas 78757
                                                                  FILED IN
                    512.458.5800 (Tel) • 512.458.5850 (Fax) 3rd COURT  OF APPEALS
                           877.515.5888 (Toll-Free)             AUSTIN, TEXAS
                                                                8/28/2015 4:53:20 PM
August 28, 2015                                                   JEFFREY D. KYLE
                                                                        Clerk

Jeffrey D. Kyle
Clerk of Court
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

Re:   Court of Appeals Number: 03-15-00226-CV,
      Trial Court Case Number: D-1-GN-14-000381
      Texas Health and Human Services Commission v. Linda Puglisi

Dear Mr. Kyle:

I write in response to your letter of August 27, 2015, in which you requested that
the parties in the above-referenced case notify you of their intent to participate in
the oral argument set for October 7, 2015. Please accept this letter as notice of my
intent to appear before the Court on this date to argue the case on behalf of
Appellee, Linda Puglisi.

Sincerely,



MAUREEN O’CONNELL
Texas Bar No. 00795949
SOUTHERN DISABILITY LAW CENTER
1307 Payne Avenue
Austin, Texas 78757
(512) 458.5800 Phone
(512) 458.5850 Fax
Email: moconnell@sdlcenter.org

ATTORNEY FOR APPELLEE
                         CERTIFICATE OF SERVICE

      I hereby certify that on August 28, 2015, a true and correct copy of the

foregoing document was electronically filed, and that a true and correct copy of the

foregoing document was served by electronic mail on the same date to:

      Eugene Clayborn
      Texas State Bar No. 00785767
      Office of the Attorney General
      P.O. Box 12548
      Austin, Texas 78711



                                             MAUREEN O’CONNELL




                                         2